2014 IL 116927



                                 IN THE
                            SUPREME COURT
                                   OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 116927)

      MARY SLEPICKA, Appellant, v. THE ILLINOIS DEPARTMENT OF PUBLIC
                        HEALTH et al., Appellees.


                Opinion filed September 18, 2014.—Modified upon denial of
                               rehearing November 24,2014.


        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Thomas, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                             OPINION

¶1       The Illinois Department of Public Health (Department) determined that Mary
     Slepicka was subject to involuntary transfer or discharge from Holy Family Villa, the
     nursing home in which she resided. Slepicka sought administrative review of the
     Department’s decision in the circuit court of Sangamon County. Holy Family Villa
     moved to dismiss or transfer the action because it had not been filed in the proper
     venue, as set forth in section 3-104 of the Administrative Review Law (735 ILCS
     5/3-104 (West 2012)). The circuit court denied Holy Family Villa’s motion and
     confirmed the Department’s decision.

¶2       Slepicka appealed, and Holy Family Villa argued, in part, that the appeal should be
     dismissed because Slepicka’s failure to file the administrative review action in a proper
     forum deprived the circuit court and the appellate court of jurisdiction to review the
     Department’s decision. Finding that the circuit court had jurisdiction but that venue
     was improper, the appellate court vacated the circuit court’s judgment and remanded
     the cause with the direction that it be transferred to the circuit court of Cook County for
     review of the Department’s decision. 2013 IL App (4th) 121103. This court allowed
     Slepicka’s petition for leave to appeal (Ill. S. Ct. R. 315(a) (eff. July 1, 2013)), and
     Holy Family Villa and the Department seek cross-relief (Ill. S. Ct. R. 318(a) (eff. Feb.
     1, 1994)). For the reasons that follow, we affirm in part, vacate in part, and remand the
     cause to the appellate court for review of the Department’s decision.



¶3                                         BACKGROUND

¶4      Mary Slepicka is a resident of Holy Family Villa, a skilled nursing facility in Palos
     Park, Illinois, which is in Cook County. On January 24, 2012, Holy Family Villa sent
     Slepicka a notice of involuntary transfer or discharge based on her alleged failure to
     pay for her stay at the facility. The notice advised Slepicka of her right to request a
     hearing before the Department within 10 days of receiving the notice, and a timely
     request for hearing was made on Slepicka’s behalf.

¶5       On May 24, 2012, an administrative law judge (ALJ) for the Department presided
     over a hearing, which was conducted at Holy Family Villa. After the hearing, the
     Department’s Assistant Director issued a final order approving the involuntary transfer
     or discharge of Slepicka unless the sums owed by her were paid in full. 1 The final
     order was mailed to the parties and their representatives from a post office in
     Springfield, which is in Sangamon County.

¶6       Slepicka timely filed a complaint for administrative review of the Department’s
     decision in the circuit court of Sangamon County. Holy Family Villa filed a motion to
     dismiss or transfer the action, contending that Cook County was the only proper venue
     under section 3-104 of the Administrative Review Law (735 ILCS 5/3-104 (West
     2012)). Slepicka opposed Holy Family Villa’s motion, asserting that Sangamon
     County was a proper venue because the Department issued its final order from
     Springfield. The circuit court ruled that Sangamon County was a proper venue and
     denied Holy Family Villa’s motion, but upheld the Department’s final order allowing
     the involuntary discharge.



         1
          The Director of the Department delegated to the Assistant Director the authority to issue a final
     order in the matter. See 210 ILCS 45/1-110 (West 2012) (providing that the Director may act through a
     designee); 77 Ill. Adm. Code 100.2 (2010).
                                                   -2-
¶7         Slepicka appealed. Holy Family Villa argued that the appeal should be dismissed
       for lack of jurisdiction because the administrative review action had been filed in an
       improper venue. The appellate court held that Sangamon County was not a proper
       venue under section 3-104 of the Administrative Review Law, but rejected Holy
       Family Villa’s argument that filing the action in an improper venue constituted a
       jurisdictional defect. 2013 IL App (4th) 121103, ¶¶ 23-26, 29-31. 2 The appellate court
       did not decide the merits of the appeal, but vacated the circuit court’s judgment and
       remanded with directions to transfer the cause to the circuit court of Cook County for
       review of the Department’s decision. Id. ¶ 42. This appeal followed.



¶8                                                ANALYSIS

¶9         Before this court, Slepicka challenges the appellate court’s judgment that
       Sangamon County was not a proper venue in which to file her administrative review
       action. Holy Family Villa seeks cross-relief, contending that the appellate court erred
       in holding that the circuit court of Sangamon County had jurisdiction to review the
       Department’s decision, despite the fact that venue was improper. The Department also
       seeks cross-relief, arguing that the appellate court ruled correctly on the issues of venue
       and jurisdiction, but erred in vacating the circuit court’s judgment and remanding with
       directions that it be transferred to the circuit court of Cook County for review of the
       Department’s decision.

¶ 10      Generally, we consider issues relating to jurisdiction first. In this case, the question
       of whether the circuit court had jurisdiction is predicated on the assertion that venue
       was improper. Accordingly, we initially consider whether Sangamon County was a
       proper venue for Slepicka’s action.




           2
             While the appeal was pending, a third party paid the balance due for services previously rendered
       to Slepicka during her stay at the facility. Holy Family Villa asserted that the appeal should be dismissed
       for mootness because the basis for the notice of involuntary transfer or discharge had been resolved. The
       appellate court determined the appeal was not moot because, if she prevailed, Slepicka could pursue
       recovery of the amounts that had been paid under protest. 2013 IL App (4th) 121103, ¶¶ 37-40.

                                                       -3-
¶ 11                                       Proper Venue

¶ 12        The Administrative Review Law (735 ILCS 5/3-101 to 3-113 (West 2012)) applies
       to and governs every action for judicial review of a final administrative decision where
       its provisions are expressly adopted by the statute creating or conferring power on the
       agency. 735 ILCS 5/3-102 (West 2012). The Nursing Home Care Act provides that
       “[a]ll final administrative decisions of the Department under this Act are subject to
       judicial review under the Administrative Review Law.” 210 ILCS 45/3-320 (West
       2012); see also 210 ILCS 45/3-713(a) (West 2012) (providing that actions to review
       final administrative decisions after a hearing are governed by the Administrative
       Review Law and must be filed within 15 days after receipt of the final agency
       determination). Therefore, an action seeking judicial review of a final decision by the
       Department to approve or disapprove an involuntary transfer or discharge is governed
       by the Administrative Review Law.

¶ 13       As noted above, the appellate court held that venue was improper because
       Sangamon County was not a permissible venue under the terms of section 3-104 of the
       Administrative Review Law (735 ILCS 5/3-104 (West 2012)). Because resolution of
       this issue presents a question of law involving statutory construction, our review is
       de novo. Nelson v. Kendall County, 2014 IL 116303, ¶ 22.

¶ 14        Our primary objective in construing a statute is to ascertain and give effect to the
       intent of the legislature. Id. ¶ 23. The best evidence of legislative intent is the language
       of the statute itself, which must be given its plain, ordinary and popularly understood
       meaning. Id. Each word, clause and sentence of a statute must be given a reasonable
       construction, if possible, and should not be rendered superfluous. Chicago Teachers
       Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL 112566, ¶ 15.
       In determining the meaning of a statute, a court will not read language in isolation, but
       must consider it in the context of the entire statute. In re Marriage of King, 208 Ill. 2d
332, 343 (2003). Clear and unambiguous language will be enforced as written. In re
       Karavidas, 2013 IL 115767, ¶ 109. “ ‘Ambiguity is a creature not of definitional
       possibilities but of statutory context.’ ” Italia Foods, Inc. v. Sun Tours, Inc., 2011 IL
110350, ¶ 17 (quoting Brown v. Gardner, 513 U.S. 115, 118 (1994)). If a statutory term
       has multiple dictionary definitions, each of which would make some sense in the
       statute, it is ambiguous and is open to interpretation. Landis v. Marc Realty, L.L.C., 235
Ill. 2d 1, 11 (2009); see also National R.R. Passenger Corp. v. Boston & Maine Corp.,
       503 U.S. 407, 418 (1992).


                                                -4-
¶ 15       In addition, a court may consider the reason for the law, the problems sought to be
       remedied, the purposes to be achieved, and the consequences of construing the statute
       one way or another. Chicago Teachers Union, Local No. 1, 2012 IL 112566, ¶ 15.
       Moreover, courts will presume that the legislature did not intend to enact a statute that
       leads to absurdity, inconvenience, or injustice. Land v. Board of Education of the City
       of Chicago, 202 Ill. 2d 414, 422 (2002).

¶ 16       Section 3-104 of the Administrative Review Law provides as follows:

                   “§ 3-104. Jurisdiction and venue. Jurisdiction to review final administrative
               decisions is vested in the Circuit Courts, except as to a final order of the Illinois
               Educational Labor Relations Board in which case jurisdiction to review a final
               order is vested in the Appellate Court of a judicial district in which the Board
               maintains an office. If the venue of the action to review a final administrative
               decision is expressly prescribed in the particular statute under authority of
               which the decision was made, such venue shall control, but if the venue is not so
               prescribed, an action to review a final administrative decision may be
               commenced in the Circuit Court of any county in which (1) any part of the
               hearing or proceeding culminating in the decision of the administrative agency
               was held, or (2) any part of the subject matter involved is situated, or (3) any
               part of the transaction which gave rise to the proceedings before the agency
               occurred. The court first acquiring jurisdiction of any action to review a final
               administrative decision shall have and retain jurisdiction of the action until final
               disposition of the action.” 735 ILCS 5/3-104 (West 2012).

¶ 17       The Nursing Home Care Act does not prescribe any venue for an action to review a
       final decision relating to an involuntary transfer or discharge. Accordingly, the
       three-part test set forth in section 3-104 governs the determination of the appropriate
       venue in such actions.

¶ 18       In this case, the factors listed in the second and third prongs of that test indicate that
       venue was proper in Cook County. The second prong requires consideration of the
       subject matter of the administrative proceeding, which, in this case, was a proposed
       involuntary transfer or discharge of Slepicka from a skilled nursing facility located in
       Cook County. The third prong mandates examination of the transaction that gave rise
       to the proceedings before the agency. Here, the relevant transactions consisted of
       Slepicka’s contract to reside in the skilled nursing facility, her stay there, and her
       failure to pay the balance due for her stay, all of which took place in Cook County.

                                                 -5-
       Thus, under these two prongs, venue is proper only in Cook County, and Slepicka does
       not contend otherwise.

¶ 19       In arguing that venue was proper in Sangamon County, Slepicka relies on the first
       prong of section 3-104’s test, which provides that an action for administrative review
       may be brought in the circuit court of any county in which “any part of the hearing or
       proceeding culminating in the decision of the administrative agency was held.” Citing
       to the various definitions of the word “hold” in Black’s Law Dictionary, Slepicka
       claims that the appellate court erred in construing the past tense of that word.
       According to Slepicka, the term “held,” as used in section 3-104, should be interpreted
       as meaning “to adjudge or decide as a matter of law,” rather than “[t]o conduct or
       preside at; to convoke, open, and direct the operations of.” Black’s Law Dictionary 800
       (9th ed. 2009). In Slepicka’s view, since the Department’s decision emanated from
       Sangamon County, venue was proper in that county. We disagree.

¶ 20       Although there are several definitions of the word “held,” only the definition
       relating to “conduct[ing]” or “presid[ing] at” a hearing makes sense within the context
       of section 3-104 without rendering other language in that section meaningless. The
       phrase “culminating in the decision of the administrative agency” specifically refers to
       the agency’s decision. If “held” is interpreted to mean “adjudged” or “decided,” as
       Slepicka advocates, that would mean that the legislature referred to the agency’s
       decision twice in the same sentence. We cannot perceive any rational reason why the
       legislature would have done so, particularly where the repetition does not alter or
       enhance the substantive meaning of the provision. The deliberate inclusion of the
       “culminating” phrase necessarily reflects that the legislature intended to refer to
       something other than the making of the agency’s decision when it inserted the word
       “held” in the first prong of section 3-104’s test.

¶ 21      Also, to construe “held” as meaning “adjudge[d] or decide[d]” would require that
       we read the word in isolation and ignore the clause that immediately precedes it,
       rendering that statutory language meaningless. Such a construction directly conflicts
       with the rule requiring that words in a statute be read in context, rather than in isolation,
       and without rendering any of the statutory language superfluous. Chicago Teachers
       Union, Local No. 1, 2012 IL 112566, ¶ 15; Standard Mutual Insurance Co. v. Lay,
       2013 IL 114617, ¶ 26; In re Marriage of King, 208 Ill. 2d at 343. Consequently, we
       conclude that the word “held,” as used in section 3-104, is not susceptible to two or
       more reasonable interpretations and must be construed as relating to the conduct of the


                                                 -6-
       administrative hearing or proceeding that formed the basis for the administrative
       decision.

¶ 22       In a similar vein, Slepicka argues that her choice of venue was proper because the
       use of the word “proceeding” in section 3-104 must include the issuance of the
       administrative decision, which occurred in Sangamon County. In support, Slepicka
       cites a dictionary definition of “proceeding” describing that term as being “ ‘more
       comprehensive than the word “action,” [and] it may include in its general sense all the
       steps taken *** in the prosecution or defense of an action, including the pleadings and
       judgment.’ ” Black’s Law Dictionary 1324 (9th ed. 2009) (quoting Edwin E. Bryant,
       The Law of Pleading Under the Codes of Civil Procedure 3-4 (2d ed. 1899)). While we
       agree that this description is accurate in some contexts, our task is to determine whether
       the legislature intended the word “proceeding” to include the making and issuance of
       the agency’s decision when it adopted the language of section 3-104. We conclude that
       the legislature did not intend such a construction.

¶ 23       As explained above, if the term “proceeding” is construed to include the making
       and issuance of the agency’s final administrative decision, then there is no logical
       reason for the legislature’s insertion of the “culminating” phrase in the first prong of
       the test. Slepicka’s interpretation renders that phrase a nullity. Since we will not read
       the statute in a way that renders words or clauses meaningless, the term “proceeding”
       does not relate to the making and issuance of the administrative decision. Rather, the
       phrase “hearing or proceeding” refers to the substantive administrative actions on
       which the administrative decision was premised.

¶ 24       When considered in context, the plain language of section 3-104 demonstrates that
       neither the word “held” nor the word “proceeding” was intended to refer to the making
       of the final administrative decision or to the issuance of such a decision. Consequently,
       Slepicka’s assertion that venue was proper in Sangamon County is not supported by the
       terms of that provision.

¶ 25       Moreover, we agree with Holy Family Villa and the Department that acceptance of
       Slepicka’s position could lead to forum shopping. Under the logic advanced by
       Slepicka, the arbitrary and purely ministerial act of mailing a final administrative
       decision from a particular county would make that county a permissible venue, even
       where it bears no relationship to the matter addressed in the administrative
       proceedings. That approach runs counter to the language of section 3-104’s three-part
       test, which reflects that venue is proper in a county that has a meaningful connection to

                                               -7-
       the substantive administrative proceedings on which the decision was based. We do not
       believe the legislature intended such a result.

¶ 26       Lastly, Slepicka claims that Sangamon County must be a proper venue for judicial
       review of administrative decisions emanating from Springfield, the seat of Illinois’s
       State government, which is located in that county. To support her
       “seat-of-government” argument, Slepicka relies on two cases: Webb v. White, 364 Ill.
       App. 3d 650 (2006), and Hargett v. Civil Service Comm’n, 49 Ill. App. 3d 856 (1977).
       That reliance, however, is misplaced. No issue as to the plaintiff’s choice of venue was
       raised in either case, and neither opinion addresses the propriety of that choice. Also, as
       Holy Family Villa points out and Slepicka acknowledges, the opinions in Webb and
       Hargett do not indicate where the relevant administrative hearings took place. If the
       hearings were conducted in Springfield, then Sangamon County was an appropriate
       venue under the terms of section 3-104. Moreover, the Webb case involved an action
       for administrative review under the Illinois Vehicle Code, which specifies that venue is
       proper in Sangamon County. See Webb, 364 Ill. App. 3d 650; 625 ILCS 5/2-118(e)
       (West 2002). Thus, neither of the cases cited by Slepicka is dispositive of the issue
       presented here or aids her position.

¶ 27       In this case, the hearing on the notice of involuntary transfer or discharge was held
       in Cook County, and the record does not reflect that any other part of the administrative
       proceeding that formed the basis for the Department’s decision took place in
       Sangamon County. Accordingly, the appellate court correctly determined that
       Sangamon County was not a permissible venue for the filing of Slepicka’s
       administrative review action. Having found that venue was not proper in Sangamon
       County, we must decide the consequence of Slepicka’s decision to file her action
       challenging the Department’s decision in that county.



¶ 28                             Jurisdiction Under Section 3-104

¶ 29       Holy Family Villa argues on cross-appeal that section 3-104’s mandate that an
       administrative review action be filed in a permissible venue is a jurisdictional
       requirement and that the failure to do so deprives the circuit court of subject matter
       jurisdiction. Holy Family Villa claims that, because Sangamon County was not a
       permissible venue for Slepicka’s administrative review action, the circuit court lacked
       subject matter jurisdiction to address her challenge of the Department’s decision and
       should have dismissed her complaint.
                                                -8-
¶ 30       An argument challenging the subject matter jurisdiction of the circuit court presents
       a question of law that this court reviews de novo. Crossroads Ford Truck Sales, Inc. v.
       Sterling Truck Corp., 2011 IL 111611, ¶ 26; see also Board of Education of Roxana
       Community School District No. 1 v. Pollution Control Board, 2013 IL 115473, ¶ 17
       (addressing a question of the appellate court’s jurisdiction to review an administrative
       decision on direct appeal). Also, because our resolution of this issue involves the
       construction of statutory provisions, our review is de novo. Nelson, 2014 IL 116303,
       ¶ 22.

¶ 31       Again, we look first to the language of the relevant statutory provisions (id. ¶ 23)
       and are guided by the principle that statutory language is not to be read in isolation and
       should be considered in the context of the entire statute (In re Marriage of King, 208 Ill.
2d at 343). It is presumed that the legislature did not intend to enact a statute that leads
       to absurdity, inconvenience, or injustice. Land, 202 Ill. 2d at 422. Statutory language
       that is clear will be given effect without resort to other aids of construction. Nelson,
       2014 IL 116303, ¶ 23.

¶ 32       Under the Illinois Constitution of 1970, circuit courts are granted original jurisdiction
       over all justiciable matters, except that circuit courts have the power to review final
       administrative decisions only as provided by law. Ill. Const. 1970, art. VI, § 9. The
       Administrative Review Law provides that it “shall apply to and govern every action to
       review judicially a final decision of any administrative agency where the Act creating
       or conferring power on such agency, by express reference, adopts [its] provisions.” 735
       ILCS 5/3-102 (West 2012).

¶ 33       Sections 3-411 and 3-412 of the Nursing Home Care Act (210 ILCS 45/3-411,
       3-412 (West 2012)) authorize the Department to approve or disapprove an involuntary
       transfer or discharge following a hearing requested by the resident (210 ILCS 45/3-410
       (West 2012)). Section 3-320 of that statute expressly provides that “[a]ll final
       administrative decisions of the Department under this Act are subject to judicial review
       under the Administrative Review Law.” 210 ILCS 45/3-320 (West 2012). Therefore,
       the jurisdiction to review a final administrative decision regarding an involuntary
       transfer or discharge from a nursing home is governed by the Administrative Review
       Law.

¶ 34       Section 3-102 of the Administrative Review Law provides that “[u]nless review is
       sought of an administrative decision within the time and in the manner herein provided,
       the parties to the proceeding before the administrative agency shall be barred from

                                                 -9-
       obtaining judicial review of such administrative decision.” 735 ILCS 5/3-102 (West
       2012). Because a circuit court exercises special statutory jurisdiction in reviewing an
       administrative decision, a party seeking such review must strictly comply with the
       procedures set forth in the Administrative Review Law. Rodriguez v. Sheriff’s Merit
       Comm’n, 218 Ill. 2d 342, 350 (2006). “If the statutorily prescribed procedures are not
       strictly followed, ‘no jurisdiction is conferred on the circuit court.’ ” Id. (quoting
       Fredman Brothers Furniture Co. v. Department of Revenue, 109 Ill. 2d 202, 210
       (1985).

¶ 35       Here, it is undisputed that the complaint was timely filed, the proper defendants
       were named, and the summonses were properly served. See 735 ILCS 5/3-103, 3-105,
       3-107 (West 2012). Holy Family Villa argues, however, that the circuit court lacked
       jurisdiction to review the Department’s decision because the filing of Slepicka’s
       administrative review action in an improper venue did not comply with the requirement
       that such actions be brought “in the manner” prescribed in the Administrative Review
       Law. In support of this argument, Holy Family Villa contends that, because circuit
       courts exercise special statutory jurisdiction when reviewing administrative decisions,
       the venue requirements set forth in section 3-104 are jurisdictional, and administrative
       review actions may not be transferred based on improper venue. According to Holy
       Family Villa, unless an administrative review action is timely filed in a permissible
       venue, the action must be dismissed for lack of jurisdiction. We do not agree.

¶ 36       Section 1-108(a) of the Code of Civil Procedure (Code) provides that the
       provisions contained in article II of the Code apply to article III proceedings (governing
       actions for administrative review), except as otherwise provided in article III. 735
       ILCS 5/1-108(a) (West 2012); Rodriguez, 218 Ill. 2d at 354. Section 2-104(a) states
       that “[n]o order or judgment is void because rendered in the wrong venue ***. No
       action shall abate or be dismissed because commenced in the wrong venue if there is a
       proper venue to which the cause may be transferred.” 735 ILCS 5/2-104(a) (West
       2012). Section 2-106(a) provides that “[i]f a motion to transfer is allowed on the ground
       that the action was commenced in a wrong venue, the cause shall be transferred to the
       court in a proper venue, subject to any equitable terms and conditions that may be
       prescribed.” 735 ILCS 5/2-106(a) (West 2012). These two provisions, which are
       contained in article II of the Code, apply to proceedings under the Administrative
       Review Law, unless that statute provides otherwise. 735 ILCS 5/1-108(a) (West 2012).
       There is nothing in the Administrative Review Law that explicitly rejects the rules set
       forth in sections 2-104(a) and 2-106(a). Accordingly, those provisions apply to actions
       seeking review of a final administrative decision, and the filing of an action for
                                                 - 10 -
       administrative review in an improper venue does not deprive the circuit court of subject
       matter jurisdiction.

¶ 37       Indeed, this court recognized almost 50 years ago that administrative review
       actions may be transferred based on improper venue. In Merit Chevrolet, Inc. v.
       Department of Revenue, 33 Ill. 2d 207 (1965), the plaintiff car dealership filed an
       action for administrative review contesting a final tax assessment for retailers’
       occupation tax levied by the defendant Department of Revenue. Id. at 208. The plaintiff
       filed its complaint for administrative review in the circuit court of Du Page County, but
       the defendant moved to transfer the cause to the circuit court of Cook County, which
       was the county in which the plaintiff’s principal place of business was located and in
       which venue was fixed by the governing statute. Id. at 208-09. The circuit court of
       Du Page County transferred the cause to the circuit court of Cook County, which
       confirmed the final tax assessment. Id. at 209. Thereafter, on the plaintiff’s motion, the
       circuit court of Cook County expunged the judgment based on lack of subject matter
       jurisdiction because the administrative review action had not been timely filed in the
       proper venue. Id.

¶ 38       This court reversed and expressly rejected the argument that the failure to file an
       administrative review action in a permissible venue deprives the circuit court of
       jurisdiction. Id. at 212-13. Relying on the statutory precursors to sections 2-104(a),
       2-106(a), 3-102, 3-104, and 1-108(a) (see Ill. Rev. Stat. 1963, ch. 110, ¶¶ 8, 10, 265,
       268, 277), the court held that the venue provisions in the Code are applicable to actions
       for review of administrative decisions. Merit Chevrolet, 33 Ill. 2d at 211-13. The court
       noted that “[j]urisdiction of the subject matter does not mean simply jurisdiction of the
       particular case then occupying the attention of the court, but jurisdiction of the class of
       cases to which the particular case belongs. [Citations.]” Id. at 212. Observing that the
       circuit court of Du Page County had jurisdiction to hear actions seeking administrative
       review in sales tax cases, the Merit Chevrolet court concluded that the motion to
       transfer to the circuit court of Cook County was properly made under the predecessors
       to sections 2-104(a) and 2-106(a) of the Code. Id. at 213. The court further held that,
       because the action had been commenced in a court that had jurisdiction, the subsequent
       transfer of the cause did not abate the action. Id. Accordingly, the court reversed the
       order of the circuit court of Cook County expunging its judgment based on lack of
       jurisdiction and reinstated the judgment confirming the decision of the Department of
       Revenue. Id. at 214.



                                               - 11 -
¶ 39       Holy Family Villa’s attempt to distinguish Merit Chevrolet is unpersuasive.
       Although that case involved a specific venue provision in the Retailers’ Occupation
       Tax Act (Ill. Rev. Stat. 1963, ch. 120, ¶ 451 (now codified at 35 ILCS 120/12)), this
       factual difference is immaterial because section 3-104 specifically contemplates such a
       circumstance. We also note that Holy Family Villa acknowledged the applicability of
       sections 2-104(a) and 2-106(a) when it filed its motion requesting that Slepicka’s
       action be dismissed or transferred to the circuit court of Cook County. Yet, Holy
       Family Villa now argues those sections do not allow the transfer of administrative
       review actions. In support of this contention, Holy Family Villa relies on the last
       sentence in section 3-104, which provides that “[t]he court first acquiring jurisdiction
       of any action to review a final administrative decision shall have and retain jurisdiction
       of the action until final disposition of the action.” 735 ILCS 5/3-104 (West 2012).
       According to Holy Family Villa, this sentence precludes the transfer of an
       administrative review action based on improper venue. This argument is refuted by our
       decision in Merit Chevrolet, which expressly held that administrative review actions
       may be transferred to a proper venue, in accordance with the terms of the provisions
       that are now contained in sections 2-104(a) and 2-106(a). Merit Chevrolet, 33 Ill. 2d at
       212-13. 3

¶ 40       In addition, we find no support for Holy Family Villa’s contention that
       administrative review actions may not be transferred based on improper venue. The
       cases cited by Holy Family Villa for this proposition, In re Austin W., 214 Ill. 2d 31
       (2005), and People v. Grau, 263 Ill. App. 3d 874 (1994), have no relevance here. In re
       Austin W. concerned a motion to modify a dispositional order regarding the custody
       and guardianship of a minor (In re Austin W., 214 Ill. 2d at 33), and Grau concerned the
       criminal prosecution of traffic offenses (Grau, 263 Ill. App. 3d at 875). Neither of these
       cases was brought as an administrative review action. Also, neither case involved the
       question of whether a circuit court lacks subject matter jurisdiction to review an agency
       decision solely because the case was brought in an improper venue, and the decisions
       did not address the applicability of sections 2-104(a) and 2-106(a) of the Code to
       actions for administrative review. Rather, In re Austin W. and Grau relate to a circuit
       court’s authority to order a particular type of relief. These cases merely hold that a

           3
             We note that Slepicka and Holy Family Villa have cited appellate court opinions holding that the
       last sentence in section 3-104 prohibits the transfer of an administrative review action on the basis of
       forum non conveniens. See Midland Coal Co. v. Knox County, 268 Ill. App. 3d 485, 487-88 (1994);
       Lefton Iron & Metal Co. v. Illinois Commerce Comm’n, 146 Ill. App. 3d 799, 802-04 (1986). However,
       the issue of forum non conveniens is not involved in this case, and we need not decide whether these
       cases correctly ascertained the legislature’s intent in adopting section 3-104’s final sentence.
                                                     - 12 -
       circuit court does not have the authority to review an administrative decision when no
       complaint seeking review of such a decision is pending before the court. In re Austin
       W., 214 Ill. 2d at 55-56; Grau, 263 Ill. App. 3d at 877. Although both cases observed
       that an administrative review action had been brought in another county, that
       circumstance was noted to highlight the fact that the action pending before the court
       was not one seeking administrative review. In re Austin W., 214 Ill. 2d at 55-56; Grau,
263 Ill. App. 3d at 876, 877. In addition, though Grau makes reference to the
       “subject-matter jurisdiction” of the circuit court (Grau, 263 Ill. App. 3d at 877), careful
       examination of the reasoning in that case reveals that this phrase actually refers to the
       court’s authority to order relief that invalidates an administrative decision, not to the
       jurisdiction of the court to hear the general class of cases to which the action belonged.
       Consequently, In re Austin W. and Grau provide no support for Holy Family Villa’s
       argument in this case.

¶ 41       Moreover, our interpretation of the interplay between these two Code provisions
       and section 3-104 of the Administrative Review Law is consistent with the
       well-established common law distinction between jurisdiction and venue. “Jurisdiction
       and venue are distinct legal concepts. Jurisdiction relates to the power of a court to
       decide the merits of a case, while venue determines where the case is to be heard.
       Statutory venue requirements are procedural only and do not have any relation to the
       question of jurisdiction.” Baltimore & Ohio R.R. Co. v. Mosele, 67 Ill. 2d 321, 328
       (1977) (citing United Biscuit Co. of America v. Voss Truck Lines, Inc., 407 Ill. 488
       (1950)); see also Williams v. Illinois State Scholarship Comm’n, 139 Ill. 2d 24, 40
       (1990). It must be presumed that the legislature was aware of this generally accepted
       principle when the Administrative Review Law was enacted in 1945. See 67 C.J.
       Venue § 1, at 11 (1934) (observing that “[t]he distinction between ‘jurisdiction’ and
       ‘venue’ has been said to be plainly established and has frequently been recognized”).

¶ 42       Also, the plain language of section 3-104 incorporates this long-standing
       distinction by treating the two concepts separately. The first sentence of section 3-104
       deals solely with jurisdiction and vests jurisdiction to review administrative decisions
       in the circuit courts—referenced in the plural and without any specific geographic
       designation—with the exception of final decisions by the Educational Labor Relations
       Board, which are reviewed in the appellate court of the judicial district in which the
       Board maintains an office. 735 ILCS 5/3-104 (West 2012). The second and third
       sentences address venue exclusively by stating that any specification of venue in the
       governing statute will control, but, in the absence of such a specification, the three-part
       test discussed above is to be applied in determining proper venue. Id. Section 3-104
                                                - 13 -
       addresses jurisdiction and venue separately, demonstrating the legislature’s
       recognition of the distinction between these two concepts.

¶ 43       For all of the foregoing reasons, we conclude that a circuit court is not deprived of
       jurisdiction to review an administrative decision because the action was filed in an
       improper venue.



¶ 44                                     The Proper Relief

¶ 45      Finally, we address the Department’s request for cross-relief. According to the
       Department, the appellate court erred in vacating the circuit court’s judgment and
       remanding the cause with directions to transfer the cause to the circuit court of Cook
       County for review of the Department’s decision. We agree.

¶ 46       Because the circuit court of Sangamon County had jurisdiction to review the
       Department’s decision, the judgment confirming the Department’s decision was valid
       and subject to appeal as a matter of right. See Ill. Const. 1970, art. VI, § 6 (providing
       that final judgments may be appealed as a matter of right from the circuit court to the
       appellate court); Ill. S. Ct. R. 301 (eff. Feb. 1, 1994) (“Every final judgment of a circuit
       court in a civil case is appealable as of right.”). As set forth above, section 2-104(a) of
       the Code provides that “[n]o order or judgment is void because rendered in the wrong
       venue.” 735 ILCS 5/2-104(a) (West 2012). Pursuant to this provision, the judgment of
       the circuit court of Sangamon County was not rendered void merely because the action
       was filed in an improper venue. In light of this circumstance, the appellate court should
       have considered the merits of Slepicka’s appeal challenging the Department’s decision.



¶ 47                                      CONCLUSION

¶ 48       For the reasons set forth above, we conclude that the appellate court correctly held
       that Sangamon County was not a permissible venue for Slepicka’s administrative
       review action, but that circumstance did not deprive the circuit court of jurisdiction to
       review the Department’s decision. We also find that it would be a waste of resources
       for both the judiciary and the parties to require the circuit court of Cook County to
       review the Department’s decision again. Accordingly, we vacate the portion of the
       appellate court’s judgment that vacated the circuit court’s decision and remanded with
       directions that the cause be transferred, and we remand the cause to the Appellate
                                                - 14 -
       Court, Fourth District, with the direction to review the Department’s decision on the
       merits.



¶ 49      Affirmed in part and vacated in part.

¶ 50      Cause remanded with directions.




                                             - 15 -